                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

 RONNIE WHITENER,               )
                                )
            Plaintiff,          )
                                )
 v.                             )                      No.      3:20-CV-524-TAV-HBG
                                )
 JOHN AND JANE DOES,            )
 COTY HOLLAND,                  )
 SHERIFF,                       )
 BCCX,                          )
 BRENDA BOYD,                   )
 SMITH COUNTY DETENTION CENTER, )
 CENTURION,                     )
 MCCX,                          )
 MEDICAL DEPARTMENT,            )
 RUTHERFORD COUNTY              )
 DETENTION CENTER,              )
 RUTHERFORD COUNTY              )
 SHERIFF’S OFFICE,              )
 VASHTI MCKINNY,                )
 PCJC,                          )
 CORPORAL AVERY,                )
 PCJC MEDICAL EMPLOYEES,        )
 STACY OAKES,                   )
 SPECIAL NEEDS FACILITY,        )
 TDOC,                          )
 KENNETH HUTCHINSON,            )
 MIKE PARRIS,                   )
 EDMUND LANE,                   )
 PCJC OFFICERS,                 )
 KENNETH WILLIAMS, and          )
 TONEY PARKER,                  )
                                )
            Defendants.         )


                       MEMORANDUM OPINION AND ORDER

       Plaintiff, a prisoner proceeding pro se, failed to state a cognizable constitutional claim

 in his initial complaint for violation of 42 U.S.C. § 1983, and the Court provided him an




Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 1 of 13 PageID #: 86
 opportunity to file an amended complaint [Doc. 4]. Plaintiff complied, and his amended

 complaint is now before the Court for screening pursuant to the Prison Litigation Reform Act

 (“PLRA”) [Doc. 5].

 I.     SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and sua sponte

 dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are against

 a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v.

 O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme

 Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544

 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and

 1915A] because the relevant statutory language tracks the language in Rule 12(b)(6)” of the

 Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). Thus,

 to survive an initial review under the PLRA, a complaint “must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a

 less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff might later

 establish undisclosed facts supporting recovery are not well-pled and do not state a plausible

 claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations




                                                  2


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 2 of 13 PageID #: 87
 of the elements of a claim which are not supported by specific facts are insufficient to state a

 plausible claim for relief. Iqbal, 556 U.S. at 681.

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

 deprived of a federal right by a person acting under color of state law. 42 U.S.C. § 1983;

 Braley v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does

 not itself create any constitutional rights; it creates a right of action for the vindication of

 constitutional guarantees found elsewhere”).

 II.    PROCEDURAL             HISTORY         AND       ALLEGATIONS            OF      AMENDED
        COMPLAINT

        Plaintiff previously filed a § 1983 complaint alleging that Tennessee Department of

 Correction (“TDOC”) personnel and their medical providers failed to provide him with a

 corrective back surgery that was prescribed to him when he was a free-world civilian [Doc. 1

 p. 4]. That lawsuit was dismissed for failure to state a claim under § 1983, and Plaintiff was

 dismissed from TDOC custody. See Whitener v. Parker, No. 1:17-CV-1241, Doc. 14 (W.D.

 Tenn. April 15, 2019). Over a year later, Plaintiff was rearrested and thereafter filed a § 1983

 complaint in this Court, again alleging the denial of medical care related to his back condition

 and naming dozens of Defendants spread amongst a handful of institutions [Doc. 1]. Upon

 initial screening, this Court found that the statute of limitations and, in part, the doctrine of res

 judicata, barred any of Plaintiff’s claims occurring prior to his return to TDOC custody in 2020

 [See, generally, Doc. 4].

        Nonetheless, the Court afforded Plaintiff an opportunity to amend his complaint to state

 a justiciable claim. Specifically, the Court stated:


                                                  3


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 3 of 13 PageID #: 88
        Plaintiff should be allowed an opportunity to file an amended complaint with a
        short and plain statement of facts setting forth exactly how his constitutional
        rights were violated and the specific individual(s) responsible. See LaFountain
        v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“Under Rule 15(a) a district court
        can allow a plaintiff to amend his complaint even when the complaint is subject
        to dismissal under the PLRA.”). Plaintiff is ADVISED that in order to survive
        screening, Plaintiff must allege facts sufficient for the Court to infer that each
        individual Defendant violated his constitutional rights. Plaintiff should avoid
        making legal arguments in his amended complaint, but rather, he should focus
        on clearly and succinctly setting forth the facts – the who, what, where, when –
        of his claims. Plaintiff is NOTIFIED that the Court will only address the merits
        of Plaintiff’s claims that relate to his original complaint as to his alleged denial
        of medical care AFTER his incarceration in September 2020. Accordingly,
        Plaintiff SHALL NOT attempt to set forth in his amended complaint any
        additional claims that do not relate to any such allegations, and he is advised
        that any such claims will be DISMISSED.

 [Doc. 4].

        Plaintiff’s amended complaint was received by the Court on January 15, 2021 [See,

 generally, Doc. 5]. In his amended pleading, Plaintiff maintains that he was released from

 TDOC custody in June of 2018, but that he was unable to afford back surgery [Id. at 8]. He

 was arrested on September 8, 2019, and “housed again at the PCJC (“Putnam County Justice

 Center”)” [Id. at 9]. While at PCJC, Plaintiff received a specialist consult and was advised

 that the physician “could not perform the recommended surgery” [Id.]. The specialist stated,

 however, that he would refer Plaintiff to another specialist who could perform the surgery, and

 Plaintiff was transferred to Cookeville Regional Hospital for an MRI/CT scan [Id.]. On

 September 11, 2020, within a month of his specialist consult at PCJC, Plaintiff was transferred

 to the Bledsoe County Correctional Facility (“BCCX”) without a follow up [Id.].

        Upon his arrival at BCCX, Plaintiff provided the intake nurses and intake physician

 with all of the information he had pertaining to his need for corrective back surgery [Id.]. The

 intake physician referred Plaintiff to another physician at BCCX, who evaluated Plaintiff on
                                                4


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 4 of 13 PageID #: 89
 October 5, 2020 [Id.]. That physician stated that “nothing could be done” for Plaintiff due to

 restrictions caused by Covid-19, as Plaintiff’s condition was not an emergency [Id.]. This

 doctor also advised Plaintiff that he should not daily take the Ibuprofen and Tylenol prescribed

 by the intake physician, and he expressed confusion as to why Plaintiff was prescribed

 “Rimron”1 for his “mental problem” since it increases appetite and causes weight gain [Id.].

 Plaintiff was not referred to a specialist during his stay at BCCX [Id. at 9-13].

        In mid-November 2020, Plaintiff was transferred to the Morgan County Correctional

 Complex, (“MCCX”), where he is currently housed [Id. at 13]. Plaintiff again advised the

 medical staff of his need for corrective surgery and was again ignored [Id.]. Eventually,

 Plaintiff complained of an eye problem and was evaluated by Dr. Lane at MCCX [Id.].

 However, Dr. Lane did not provide Plaintiff with medical treatment [Id.].

        Plaintiff then filed this action suing each Defendant in his or her official capacity and

 seeking injunctive and declaratory relief, along with monetary damages [Id. at 13-14].

 III.   DISCUSSION

        A.      Statute of Limitations

        Despite the Court’s explicit instructions, Plaintiff’s amended complaint is teeming with

 legal arguments and vague statements about his medical conditions, and it contains no factual

 allegations against the majority of Defendants named in this action. Additionally, the amended




        1
           The Court presumes Plaintiff actually intended to allege that he was prescribed
 “Remeron,” which is an antidepressant. See National Alliance on Mental Illness, “Remeron,”
 https://www.nami.org/About-Mental-Illness/Treatments/Mental-Health-Medications/Types-of-
 Medication/Mirtazapine-(Remeron) (last accessed January 18, 2021).
                                              5


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 5 of 13 PageID #: 90
 complaint seeks recourse for wrongs occurring years prior to Plaintiff’s return to TDOC

 custody in 2020.

        Plaintiff filed his initial complaint in this action on or about December 11, 2020 [Doc.

 1]. Therefore, the Court finds that the relevant statute of limitations bars any claims by Plaintiff

 that occurred prior to December 11, 2019. See Tenn. Code Ann. § 28-3-104; Foster v. State,

 150 S.W.3d 166, 168 (Tenn. Ct. App. 2004) (applying the one-year statute of limitations from

 Tenn. Code Ann. § 28-3-104 in a § 1983 claim). Accordingly, all Defendants named for any

 (in)action occurring prior to December 11, 2019 — Smith Detention Center, Rutherford

 County Detention Center, Rutherford County Sheriff’s Office, and Special Needs facility —

 will be DISMISSED.

        B.      Denial of Medical Care

        A prisoner’s constitutional right medical treatment does not guarantee a prisoner

 “unqualified access to healthcare.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). Rather, it is

 only the denial of constitutionally adequate medical care that violates the Eighth Amendment’s

 prohibition against cruel and unusual punishment. Wilson v. Seiter, 501 U.S. 294, 297 (1991)

 (holding Eighth Amendment proscribes acts or omissions that produce an “unnecessary and

 wanton infliction of pain”).

        An Eighth Amendment claim for the denial of adequate medical treatment is composed

 of two parts: (1) an objective component, which requires a plaintiff to show a “sufficiently

 serious” medical need; and (2) a subjective component, which requires the plaintiff to show

 the defendants acted with “deliberate indifference” to that need. Farmer v. Brennan, 511 U.S.

 825, 834, 842 (1994). The test is akin to “subjective recklessness as used in the criminal law.”

                                                  6


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 6 of 13 PageID #: 91
 Id. at 839. Therefore, to establish an official’s liability, a prisoner must show that “the official

 knows of and disregards an excessive risk to inmate health or safety; the official must both be

 aware of facts from which the inference could be drawn that a substantial risk of serious harm

 exists, and he must also draw the inference.” Id. at 837.

                1.      PCJC

        Plaintiff’s amended complaint alleges that he was housed at PCJC for a period of time

 during the relevant actionable statutory period; specifically, that he was housed there as of

 December 11, 2019 and remained there until he was transferred to BCCX in September 11,

 2020 [Id. at 9]. Accordingly, the Court considers Plaintiff’s allegations against this facility

 and its employees as of December 11, 2019, in light of the Eighth Amendment standard

 governing the alleged denial of inmate medical care.

        As a preliminary matter, the Court notes that Plaintiff’s lawsuit contains allegations

 against PCJC in Putnam County, Tennessee, which lies in a different judicial district.

 Specifically, Putnam County lies within the Nashville Division of the Middle District of

 Tennessee. See 28 U.S.C. § 123(b). Accordingly, venue is not appropriate in this Court for

 Plaintiff’s claims against PCJC. See 28 U.S.C. § 1391(b)(1)-(3). While the Court may transfer

 a civil action to any district or division where it could have been filed originally “in the interest

 of justice,” see 28 U.S.C. § 1406(a), the Court finds no reason to do so in this instance.

 Plaintiff received a surgical consult while at PCJC and was advised that further specialty

 consult would be required, but he was moved to another facility before the consult could occur.

 Nothing in these allegations suggests that PCJC, nor its officers or medical personnel, acted

 with deliberate indifference to Plaintiff’s serious medical needs. Moreover, Plaintiff has no

                                                  7


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 7 of 13 PageID #: 92
 constitutionally protected liberty interest in being housed in any particular facility. See Olim

 v. Wakinekona, 461 U.S. 238, 245-46 (1983); Montanye v. Haymes, 427 U.S. 236, 242 (1976).

 Therefore, Defendants PCJC, PCJC Medical employees, and PCJC officers will be

 DISMISSED.

                2.     BCCX

        Next, in September 2020, Plaintiff was transferred to BCCX, where he was housed for

 approximately two months. During his short stay at BCCX, Plaintiff was referred to an on-

 site physician for his back problems. The on-site physician advised Plaintiff regarding

 medications but informed him that non-emergency surgery could not be ordered due to the

 presence of a global pandemic. This Court finds that a delay in non-emergency surgery due to

 restrictions caused by COVID-19 is not suggestive of deliberate indifference, despite

 Plaintiff’s dissatisfaction with the decision. See Anthony v. Swanson, 701 F. App’x 460, 464

 (6th Cir. 2017). Therefore, BCCX, and all BCCX-related Defendants, will be DISMISSED.

                3.     MCCX

        This brings the Court to Plaintiff’s transfer to MCCX in mid-November 2020. The

 only factual allegations supporting a denial-of-medical-care claim at MCCX is Plaintiff’s

 claim that Dr. Lane, in his official capacity as a physician for TDOC, ignored Plaintiff’s

 requests for medical treatment [Doc. 5 p. 13]. Plaintiff believes that he is being denied medical

 treatment in order to save money and in retaliation for his prior lawsuit [Id. at 8-10].

        It is unclear to the Court exactly which Defendants are MCCX employees.

 Nonetheless, Plaintiff’s amended complaint contains no factual allegations of wrongdoing

 against Defendants Sheriff, Brenda Boyd, the MCCX Medical Department, Vasti McKinny,

                                                 8


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 8 of 13 PageID #: 93
 Cpl. Avery, Stacy Oakes, Kenneth Hutchinson, Mike Parris, Kenneth Williams, or Tony

 Parker, and he has failed to state a claim against these Defendants. Frazier v. Michigan, 41 F.

 App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that the defendants

 were personally involved in the alleged deprivation of federal rights” to state a claim upon

 which relief may be granted). Additionally, none of these Defendants may be sued based on

 supervisory status or grievance response. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

 1999) (finding that knowledge of a prisoner’s grievance and a failure to respond or remedy the

 complaint was insufficient to impose liability on supervisory personnel under § 1983).

 Therefore, these Defendants will be DISMISSED.

                4.     Eleventh Amendment

        Plaintiff has sued all Defendants in their official capacities only. A suit against a

 defendant in his or her official capacity is treated as an action against the governmental entity

 the officer represents. See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (holding “an

 official-capacity suit is, in all respects other than name, to be treated as a suit against the

 entity”); see, e.g., Hafer v. Melo, 502 U.S. 21, 25 (1991); Barber v. City of Salem, 953 F.2d

 232, 237 (6th Cir. 1992). In an action against a state officer acting in an official capacity, “the

 plaintiff seeks damages not from the individual officer, but from the entity from which the

 officer is an agent.” Pusey v. City of Youngstown, 11 F.3d 652, 657 (6th Cir. 1993).

        All Defendants, except Centurion and possibly Dr. Edmund Lane, are either TDOC

 facilities or TDOC employees. TDOC is an arm of the State of Tennessee. See Hix v. Tenn.




                                                 9


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 9 of 13 PageID #: 94
 Dep’t of Corr., 196 F. App’x 350, 355 (6th Cir. 2006) (holding TDOC is equivalent of the

 “State” and is not a person within the meaning of § 1983) (citing Will v. Mich. Dep’t of State

 Police, 491 U.S. 58, 64 (1989) (“[A] State is not a person within the meaning of § 1983”)).

 Neither a State nor an arm of its government is a “person” subject to suit under § 1983. Will

 v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989).

        The Eleventh Amendment prohibits suits against a state or its agencies in federal court,

 unless Congress has abrogated its immunity, or the state has expressly waived it. See Pennhurst

 State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); Quern v. Jordan, 440 U.S. 332,

 320-45 (1979). Tennessee has not waived its immunity. See Berndt v. State of Tennessee, 796

 F.2d 879, 881 (6th Cir. 1986) (noting that Tennessee has not waived immunity to suits under

 § 1983). Because TDOC is an agency of the State of Tennessee its facilities and employees

 sued in their official capacities are entitled to Eleventh Amendment immunity. Mumford v.

 Basinski, 105 F.3d 264, 267 (6th Cir. 1997); Foster v. Walsh, 864 F.2d 416, 418 (6th Cir.

 1988). This immunity extends to claims for injunctive and equitable relief. See Lawson v.

 Shelby Cnty., 211 F.3d 331, 335 (6th Cir. 2000) (“[T]he [Eleventh] Amendment prohibits suits

 against a ‘state’ in federal court whether for injunctive, declaratory or monetary relief.”).

 Accordingly, Plaintiff’s claims for monetary damages and any retroactive relief against these

 Defendants are barred by the Eleventh Amendment, and they will be DISMISSED. See

 Berndt, 796 F.2d at 881.2




        2
           The Court notes that this same analysis would apply to support dismissal of Plaintiff’s
 claims against BCCX, MCCX, and Lois M. DeBerry Special Needs Facility (and all employees
 thereof in their official capacities).
                                               10


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 10 of 13 PageID #: 95
                5.      Potentially Viable Defendants

        The Court finds that Plaintiff has stated a plausible claim for the denial of necessary

 medical treatment against Dr. Lane3 and Centurion. Accordingly, Plaintiff’s claim for the

 denial of medical care against these Defendants shall PROCEED.

        C.      Retaliation

        Plaintiff maintains that he has been denied medical treatment in retaliation for having

 previously filed a lawsuit complaining about the denial of medical care. A prisoner states a

 valid retaliation claim if he pleads and proves that: (1) he engaged in protected conduct, (2) an

 adverse action was taken against him which would deter a person of ordinary firmness from

 continuing to engage in such conduct, and (3) the adverse action was motivated by the

 protected conduct. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

        Filing a lawsuit is protected conduct under the First Amendment. See, e.g., Clark v.

 Johnston, 413 F. App’x 804, 815 (6th Cir. 2011). However, Plaintiff has failed to allege facts

 that support an inference of a retaliatory motive behind the alleged denial of medical treatment,

 which was also the subject of his initial lawsuit. Rather, Plaintiff has made a bare allegation

 of retaliation, and “conclusory allegations of [a] retaliatory motive unsupported by material

 facts will not be sufficient to state a . . . claim” under § 1983. Hill v. Lappin, 630 F.3d 468,



        3
            It is unclear whether Dr. Edmund Lane is a TDOC employee or a Centurion employee.
 Nevertheless, the Court finds that, to the extent Plaintiff seeks prospective injunctive relief against
 Dr. Lane (assuming he is a TDOC employee), Plaintiff’s claim for relief may be viable. See, e.g.,
 Kovacevich v. Kent State Univ., 224 F.3d 806, 817 (6th Cir. 2000) (finding plaintiff may overcome
 a state's sovereign immunity and seek prospective injunctive relief if the state has consented to
 suit, if Congress has properly abrogated the state's immunity, or where a plaintiff sues state
 officials in their official capacities seeking only prospective injunctive relief for a continuing
 violation of federal law).
                                                   11


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 11 of 13 PageID #: 96
 475 (6th Cir. 2010); Cantley v. Armstrong, 391 F. App’x 505, 507 (6th Cir. 2010) (quoting

 Lewis v. Jarvie, 20 F. App’x 457, 459 (6th Cir. 2001) (affirming district court’s holding that a

 prisoner’s complaint was insufficient to demonstrate a causal relationship between protected

 activity and adverse action because “bare allegations of malice on the defendants’ parts are not

 enough to establish retaliation claims’ that will survive § 1915A screening”). Therefore,

 Plaintiff’s retaliation claim fails to state a claim upon which relief may be granted under

 § 1983, and this claim will be DISMISSED.

 IV.    CONCLUSION

        For the reasons set forth above:

        1.     Plaintiff’s claim for the denial of medical care will proceed against Centurion
               and Dr. Lane;

        2.     The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank
               summons and USM 285 form) for Defendants Dr. Lane and Centurion;

        3.     Plaintiff is ORDERED to complete the service packets and return them to the
               Clerk’s Office within twenty-one (21) days of entry of this memorandum and
               order. At that time, the summonses will be signed and sealed by the Clerk and
               forwarded to the U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

        4.     Plaintiff is NOTIFIED that failure to return the completed service packets
               within the time required will result in dismissal of this action for want of
               prosecution and/or failure to follow Court orders;

        5.     Defendants shall answer or otherwise respond to the complaint within twenty-
               one (21) days from the date of service. If Defendant fails to timely respond to
               the complaint, any such failure may result in entry of judgment by default;

        6.     All remaining claims and Defendants are DISMISSED; and

        7.     Plaintiff is ORDERED to immediately inform the Court and Defendants or their
               counsel of record of any address changes in writing. Pursuant to Local Rule
               83.13, it is the duty of a pro se party to promptly notify the Clerk and the other
               parties to the proceedings of any change in his or her address, to monitor the

                                               12


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 12 of 13 PageID #: 97
             progress of the case, and to prosecute or defend the action diligently. E.D. Tenn.
             L.R. 83.13. Failure to provide a correct address to this Court within fourteen
             (14) days of any change in address may result in the dismissal of this action.

       ENTER:

                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             13


Case 3:20-cv-00524-TAV-HBG Document 6 Filed 02/02/21 Page 13 of 13 PageID #: 98
